

PROMISSORY NOTE EXCHANGE AGREEMENT


This Promissory Note Exchange Agreement (this “Agreement”), made and entered
into June 24, 2009, is by and between Compliance Systems Corporation, a Nevada
corporation (“CSC”), and Barry M. Brookstein, a resident of the State of New
York (“Noteholder”).


WHEREAS, Noteholder is the holder of that certain Promissory Note of Call
Compliance, Inc., a New York corporation and wholly-owned subsidiary of CSC
(“CCI”), in the principal amount of $50,000, dated as of March 3, 2009 and
payable to Noteholder (the “Original Note”);


WHEREAS, the Original Note is payable on demand and the obligations of CCI under
the Original Note have been guaranteed by CSC; and


WHEREAS, a copy of the Original Note has be attached as Exhibit A to this
Agreement;


WHEREAS, Noteholder and CSC desire to exchange the Original Note for a new 18%
Senior Subordinated Secured Promissory Note of CSC, in the principal amount of
$50,000, dated as of the date of its issuance, payable to Noteholder and secured
by a subordinated security interest in all of the assets of CSC (the “New
Note”), all upon the terms and conditions as set forth in this Agreement; and


WHEREAS, a copy of the form of the New Note has been attached as Exhibit B to
this Agreement.


NOW, THEREFORE, in consideration of the foregoing and of the mutual premises,
covenants, representations and warranties contained in this Agreement, and for
other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree as follows:


1.           Exchange of the Original Note for the New Note.  In reliance on the
representations and warranties contained in this Agreement and subject to the
terms and conditions of this Agreement, at the Closing (as such is defined
below):


(a)           Noteholder will assign and deliver to CSC and CSC will acquire
from Noteholder all of Noteholder’s rights, title and interest in, and physical
possession of, the Original Note, and


(b)           CSC will deliver to Noteholder and Noteholder will acquire from
CSC all rights, title and interest in, and physical possession of, the New Note,
free and clear of all liens and encumbrances whatsoever, except to the extent
provided in this Agreement, the New Note and applicable law.

 
 

--------------------------------------------------------------------------------

 

(c)           As additional consideration for Noteholder assigning and
delivering to CSC all of Noteholder’s rights, title and interest in, and
physical possession of, the Original Note, CSC shall grant to Noteholder:
(i)           1 million five-year common stock purchase warrants (each, a “Class
A Warrant”), each Class A Warrant entitling its holder to purchase one share
(each, a “Class A Warrant Share”) of the common stock, par value $0.001 per
share (the “CSC Common Stock”), of CSC at a purchase price of $0.05 per share
and having the terms, conditions rights and privileges as set forth in the
warrant certificate (the “Class A Warrant Certificate”) evidencing the Class A
Warrants, the form of the Class A Warrant Certificate being attached as Exhibit
C to this Agreement, and
(ii)           1 million five-year common stock purchase warrants (each, a
“Class B Warrant”), each Class B Warrant entitling its holder to purchase one
share (each, a “Class B Warrant Share”) of CSC Common Stock at a purchase price
of $0.05 per share and having the terms, conditions rights and privileges as set
forth in the warrant certificate (the “Class B Warrant Certificate”) evidencing
the Class B Warrants, the form of the Class B Warrant Certificate being attached
as Exhibit D to this Agreement


2.           The Closing.


(a)           Place and Date.  The closing (the “Closing”) of the exchange
transactions contemplated by this Agreement shall take place at the offices of
Moritt Hock Hamroff & Horowitz LLP, located at 400 Garden City Plaza, Garden
City, New York 11530, commencing at 10:00 a.m. on June 24, 2009 (or at such
other place, on such other date and/or at such other time as the parties may
agree in writing) (in either case, the “Closing Date”).


(b)           Documents to be Delivered by Noteholder.  At the Closing,
Noteholder shall deliver to CSC (i) the Original Note, as previously executed by
CCI, as previously executed by CCI, together with such powers, assignments or
other instruments of transfer and assignment as shall be necessary to transfer,
assign, convey and vest in CSC all of Noteholder’ right, title and interest in
and to the Original Note and (ii) the Security Agreement, in the form attached
as Exhibit E to this Agreement (the “Security Agreement”), duly executed by
Noteholder.


(c)           Documents to be Delivered by CSC.  At the Closing, CSC shall
deliver to of Noteholder:
(i)           the New Note, as fully executed by CSC,
(ii)          a check of CCI in the amount equal to all accrued and unpaid
interest under the Original Note for all periods prior to the Closing Date,
(iii)         the Security Agreement, duly executed by CSC, together with such
further documents, also duly executed by CSC, as Noteholder may reasonably
request in order to perfect the security interest of Noteholder as contemplated
by the Security Agreement, (iv)the Class A Warrant Certificate, duly executed by
CSC, and
(v)          the Class B Warrant Certificate, duly executed by CSC.

 
2

--------------------------------------------------------------------------------

 

(d)           Form of Documents.  Unless specifically otherwise provided in this
Agreement, all documents to be delivered pursuant to this Section 3 by one party
to the other party to this Agreement shall be in form and substance reasonably
satisfactory to the other party.


3.           Representations, Warranties and Covenants of
Noteholder.  Noteholder represents, warrants, covenants and agrees to and with
CSC as follows:


(a)           Corporate Status.  Noteholder is an individual residing in the
State of New York;


(b)           Authority of Agreement.  Noteholder has the legal capacity to
execute and deliver this Agreement and to carry out Noteholder’s obligations
under this Agreement; this Agreement constitutes the valid and legally binding
obligations of Noteholder, enforceable against Noteholder in accordance with its
terms, except as the same may be limited by bankruptcy, insolvency,
reorganization or other laws affecting the enforcement of creditors’ rights
generally, now or hereafter in effect, and subject to the application of
equitable principles and the availability of equitable remedies;


(c)           No Conflicts.  The execution, delivery and performance of this
Agreement and the other instruments and agreements to be executed, delivered and
performed by Noteholder pursuant to this Agreement and the consummation of the
transactions contemplated by this Agreement by Noteholder do not and will not
with or without the giving of notice or the passage of time or both, violate or
conflict with or result in a breach or termination of any provision of, or
constitute a default under, any order, judgment, decree, statute, regulation,
contract, agreement or any other restriction any kind or description to which
Noteholder may be bound;


(d)           Ownership and Principal Amount of the Original Note.  Noteholder
is the lawful record and beneficial owner of the Original Note, free and clear
of any and all security interests, liens, encumbrances, claims, pledges, rights,
charges, escrows, options, rights of first refusal, contracts, commitments,
understandings and of any kind; Noteholder has the full right, power and
authority to exchange, sell, transfer and assign the Original Note pursuant to
the terms and conditions of this Agreement, to the effect that CSC, immediately
after the Closing, shall be the lawful record and beneficial owner of the
Original Note, free and clear of any and all security interests, liens,
encumbrances, claims, pledges, rights, charges, escrows, options, rights of
first refusal, contracts, commitments, understandings or obligations of any
kind, except as may arise from acts or omissions of CSC; and the principal
amount outstanding under the Original Note is equal to the principal amount set
forth on the face of the Original Note;


(e)           Investment Intent.  Noteholder is acquiring the New Note, Class A
Warrants and Class B Warrants and, in connection with the exercise of any Class
A Warrants and/or Class B Warrants, Class A Warrant Shares and Class B Warrant
Shares, if any, for Noteholder’s own account, for investment only and not with a
view to, or for sale in connection with, a distribution thereof or any part
thereof, within the meaning of the Securities Act of 1933, as amended (the
“Securities Act”), and the rules and regulations promulgated thereunder, or any
applicable state securities or blue-sky laws, and no one other than Noteholder
has any interest in the New Note Class A Warrants, Class B Warrants, Class A
Warrant Shares and Class B Warrant Shares (collectively, the “Securities”) or
this Agreement;

 
3

--------------------------------------------------------------------------------

 


(f)           Offering Exempt from Registration; CSC’s Reliance.  CSC has
advised Noteholder that:
(i)           None of the Securities have been or will be registered under the
Securities Act or under the laws of any state on the basis that the issuance
thereof is exempt from such registration;
(ii)          CSC’s reliance on the availability of such exemption is, in part,
based upon the accuracy and truthfulness of Noteholder’s representations
contained in this Agreement;
(iii)         As a result of such lack of registration, none of the Securities
may be resold or otherwise transferred or disposed without registration pursuant
to or an exemption therefrom available under the Securities Act and such state
securities laws; and
(iv)         In furtherance of the provisions of this paragraph 3(e), each
certificate representing any of the Class A Warrants, Class B Warrants, Class A
Warrant Shares or Class B Warrant Shares, shall bear a restrictive legend
substantially in the following form:


If on a Class A Warrant Certificate or Class B Warrant Certificate:


“NEITHER THE WARRANTS REPRESENTED BY THIS WARRANT CERTIFICATE NOR THE SHARES OF
COMMON STOCK OR ANY OTHER SECURITIES ISSUABLE UPON EXERCISE OF SUCH WARRANTS
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  SUCH
WARRANTS HAVE BEEN ACQUIRED, AND ANY SHARES OF COMMON STOCK OR ANY OTHER
SECURITIES ISSUABLE UPON EXERCISE OF SUCH WARRANTS ARE REQUIRED TO BE ACQUIRED,
FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE, AND MAY
NOT BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT FOR SUCH WARRANTS AND/OR SUCH SHARES OR OTHER
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF SUCH
WARRANTS AND SUCH SHARES OR OTHER SECURITIES TO THE EFFECT THAT REGISTRATION IS
NOT REQUIRED UNDER SUCH ACT AND SUCH STATE SECURITIES LAWS.”


If on a stock certificate evidencing any Class A Warrant Shares or Class B
Warrant Shares:

 
4

--------------------------------------------------------------------------------

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED.  SUCH SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT PURPOSES AND NOT WITH A VIEW TOWARD DISTRIBUTION OR RESALE, AND MAY
NOT BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER OF SUCH INTEREST TO THE EFFECT THAT REGISTRATION IS
NOT REQUIRED UNDER SUCH ACT AND SUCH STATE SECURITIES LAWS.”


(g)           Sophistication of the Investor.  Noteholder has evaluated the
merits and risks of acquiring the New Note, Class A Warrants and Class B
Warrants (and will evaluate the merits and risks of purchasing the Class A
Warrant Shares and Class B Warrant Shares by exercising the Class A Warrants and
Class B Warrants, respectively) and has such knowledge and experience in
financial and business matters that the undersigned is capable of evaluating the
merits and risks of such acquisitions (and purchases), is aware of and has
considered the financial risks and hazards of acquiring (and purchasing) the
Securities, and is able to bear the economic risk of acquiring (and purchasing)
the Securities, including the possibility of a complete loss with respect to
such purchase;


(h)           Access to Information.  Noteholder has had access to such
information regarding the business and finances of CSC and the Securities, the
receipt and careful reading of which is hereby acknowledged by Noteholder, and
has been provided the opportunity to:
(i)           obtain any additional information which CSC possesses or can
acquire without unreasonable effort or expense that is necessary to verify the
accuracy of information provided to Noteholder; and
(ii)          discuss with CSC’s management the business, affairs and financial
condition of CSC and such other matters with respect to CSC as would concern a
reasonable person considering the transactions contemplated by this Agreement
and/or concerned with the operations of CSC;


(i)           No Guarantees.  That it never has been represented, guaranteed or
warranted to Noteholder by CSC, or any of CSC’s officers, directors, agents,
representatives or employees, or any other person, expressly or by implication,
that:
(i)           any gain will be realized by Noteholder from Noteholder’s
investment in the Securities;
(ii)          that there will be any approximate or exact length of time that
the undersigned will be required to remain as a holder of the Securities (other
than the Note); or
(iii)         that the past performance or experience on the part of CSC, its
predecessors, manager or employees or of any other person, will in any way
indicate any future results of CSC;


(i)           No Other Representations, Warranties, Covenants or Agreements of
the Company.  Except as set forth in this Agreement, or the documents referred
to in this Agreement, CSC has not made any representation, warranty, covenant or
agreement with respect to the matters contained herein;

 
5

--------------------------------------------------------------------------------

 


(j)           High Degree of Investment Risk.  Noteholder acknowledges and
understands that the purchase of the Securities involves a high degree of risk
and may result in a loss of the entire amount invested; that CSC has limited
working capital and limited sources of financing available; and that there is no
assurance that CSC’s operations will be profitable in the future;


(k)           Knowledge and Experience.  Noteholder, individually and/or
together with Noteholder’s professional advisors, has such knowledge and
experience in financial, tax and business matters, including substantial
experience in evaluating and investing in securities (including the securities
of new and speculative companies), so as to enable Noteholder to use the
information made available by CSC in order to evaluate the merits and risks of
and investment in CSC, and to make an informed investment decision with respect
thereto; and


(l)           Independent Decision.  Noteholder is not relying on CSC or on any
accounting, tax, legal or other opinion in the materials reviewed by Noteholder
with respect to the accounting, financial or tax considerations of Noteholder
relating to investment in CSC; Noteholder has relied solely on the
representations, warranties, covenants and agreements of CSC in this Agreement
and on Noteholder’s own examination and independent investigation in making a
decision to acquire the Securities.


4.           Representations, Warranties and Covenants of CSC.  CSC represents,
warrants, covenants and agrees to and with Noteholder as follows:


(a)           Corporate Status.  CSC is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada with full
corporate power and authority to carry on its business as now conducted;


(b)           Authority for Agreements.  CSC has the power and authority to
execute and deliver this Agreement and to carry out CSC’s obligations under this
Agreement; the execution, delivery and performance by CSC of this Agreement and
the consummation of the transactions contemplated by this Agreement have been
duly authorized by all necessary corporate action on the part of CSC and this
Agreement constitutes the valid and legally binding obligation of CSC,
enforceable against CSC in accordance with its terms, except as the same may be
limited by bankruptcy, insolvency, reorganization or other laws affecting the
enforcement of creditors’ rights generally, now or hereafter in effect, and
subject to the application of equitable principles and the availability of
equitable remedies;


(c)           No Conflicts.  The execution, delivery and performance of this
Agreement and the other instruments and agreements, to be executed, delivered
and performed by CSC pursuant to this Agreement and the consummation of the
transactions contemplated by this Agreement and thereby by CSC do not and will
not with or without the giving of notice or the passage of time or both, violate
or conflict with or result in a breach or termination of any provision of, or
constitute a default under, the certificate of incorporation or the by-laws of
CSC or any order, judgment, decree, statute, regulation, contract, agreement or
any other restriction of any kind or description to which CSC is a party or by
which CSC may be bound; and

 
6

--------------------------------------------------------------------------------

 


(d)           New Note Validly Issued.  The New Note has been duly authorized by
CSC and, upon delivery by CSC to Noteholder in exchange for receipt by CSC from
Noteholder of the Original Note, shall constitute a true and valid obligation of
CSC in accordance with the terms of the New Note;


(e)           Warrants and Warrant Shares.  The Class A Warrants, Class B
Warrants, Class A Warrant Shares and Class B Warrant Shares have been duly
authorized by CSC and:
(i)           the Class A Warrants and Class B Warrants, upon delivery by CSC to
Noteholder in exchange for receipt by CSC from Noteholder of the Original Note,
shall constitute true and valid obligations of CSC in accordance with the terms
of the Class A Warrant Certificate and Class B Warrant Certificate,
respectively,
(ii)          the Class A Warrant Shares, upon issuance in accordance with the
terms and conditions of the Class A Warrant Certificate, shall be duly
authorized, validly issued, fully paid for and non-assessable;
(iii)         the Class B Warrant Shares, upon issuance in accordance with the
terms and conditions of the Class B Warrant Certificate, shall be duly
authorized, validly issued, fully paid for and non-assessable;
(iv)         CSC has duly reserved for issuance upon proper exercise of the
Class A Warrants 1 million Class A Warrant Shares; and
(v)          CSC has duly reserved for issuance upon proper exercise of the
Class B Warrants 1 million Class B Warrant Shares.


5.           Further Assurances.  At any time and from time to time after the
Closing, each party shall, without further consideration, execute and deliver to
the other such other instruments of transfer and assumption and shall take such
other actions as the other may reasonably request to carry out the exchange
transaction contemplated by this Agreement.


6.           Indemnification; Survival.


(a)           From and after the date hereof, Noteholder will indemnify and hold
harmless CSC and CSC’s officers, directors, employees and agents against any and
all liability, damage, deficiency, loss, cost or expense (including reasonable
attorneys’ fees and expenses) that are based upon or that arise out of any
misrepresentation or breach of any warranty or agreement made by Noteholder in
this Agreement.


(b)           From and after the date hereof, CSC will indemnify and hold
harmless Noteholder and Noteholder’s employees and agents against any and all
liability, damage, deficiency, loss, cost r expense (including reasonable
attorneys’ fees and expenses) that are based upon or that arise out of any
misrepresentation or breach of any warranty or agreement made by CSC in this
Agreement.

 
7

--------------------------------------------------------------------------------

 

(c)           Each party (the “Indemnified Party”) entitled to indemnification
under this Agreement shall give prompt notice to the party (the “Indemnifying
Party”) required to provide indemnification under this Agreement after such
Indemnified Party has received actual knowledge of any third-party claim as to
which indemnity may be sought, and shall permit the Indemnifying Party (at
Indemnifying Party’s expense) to assume the defense of any claim or any
litigation resulting therefrom; provided, that counsel for the Indemnifying
Party who shall conduct the defense of such claim or litigation, shall be
reasonably satisfactory to the Indemnified Party, and the Indemnified Party may
participate in such defense, but only at such Indemnified Party’s expense; and
provided, further, that the omission by any Indemnified Party to give prompt
notice as provided herein shall not relieve the Indemnifying Party of its
indemnification obligations under this Agreement, except to the extent that the
omission results in a failure of actual prompt notice to the Indemnifying Party
and such Indemnifying Party is damaged as a result of the failure to give prompt
notice.  No Indemnifying Party, in the defense of the such claim or litigation,
shall, except with the consent of each Indemnified Party, consent to entry of
any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability with respect to such claim or
litigation.  In the event that the Indemnifying Party does not accept the
defense of any matter as above provided, the Indemnified Party shall have the
full right to defend against any such claim or demand and shall be entitled to
settle or agree to pay in full such claim or demand in the Indemnified Party’s
sole and reasonable discretion, all at the Indemnifying Party’s expense.  In any
event, Noteholder and CSC shall cooperate in the defense of any such action and
the records of each shall be available to the other with respect to such
defense.


(d)           Any notice of a claim by reason of any of the representations,
warranties and agreements contained in this Agreement, shall state specifically
the representation, warranty, covenant or agreement with respect to which the
claim is made and the amount of liability asserted against the other party by
reason of the claim.  The representations, warranties, covenants, agreements and
indemnities contained in this Agreement shall survive the execution and delivery
of this Agreement, any examination on behalf of such parties, the Closing and
the completion of the transactions contemplated herein.


7.           Miscellaneous.


(a)           Payment of Expenses.  CSC shall bear all reasonable expenses of
Noteholder, including reasonable attorneys’ fees, with respect to this Agreement
and the transactions contemplated by this Agreement.

 
8

--------------------------------------------------------------------------------

 

(b)           Consent to Jurisdiction and Waivers.  Each of the parties to this
Agreement irrevocably consents that any legal action or proceeding against any
of them under, arising out of or in any manner relating to, this Agreement or
any other document delivered in connection with this Agreement, may be brought
in any court of the State of New York located within Nassau or Suffolk County or
in the United States District Court for the district encompassing Nassau or
Suffolk County, New York.  The parties to this Agreement, by the execution and
delivery of this Agreement, expressly and irrevocably consent and submit to the
personal jurisdiction of any of such courts in any such action or
proceeding.  The parties hereto further irrevocably consent to the service of
any complaint, summons, notice or other process relating to any such action or
proceeding by delivery thereof to it by hand or by any other manner provided for
in paragraph 7(d).  The parties to this Agreement hereby expressly and
irrevocably waive any claim or defense in any such action or proceeding based on
any alleged lack of personal jurisdiction, improper venue or forum non
convenient or any similar basis.  Nothing in this paragraph 7(b) shall affect or
impair in any manner or to any extent the right of either party to commence
legal proceedings or otherwise proceed against any other party hereto in any
jurisdiction or to serve process in any manner permitted by law.


(c)           Amendments and Waivers.  Except as otherwise provided in this
Agreement, the provisions of this Agreement may not be amended, modified or
implemented without the written consent of each of the parties to this
Agreement.  Any of the parties to this Agreement may, by written notice to the
other,
(i)           waive any of the conditions to its obligations hereunder or extend
the time for the performance of any of obligations or actions of the other,
(ii)          waive any inaccuracies in the representations of the other
contained in this Agreement or in any documents delivered pursuant to this
Agreement,
(iii)         waive compliance with any of the covenants of the other contained
in this Agreement, and
(iv)         waive or modify performance of any of the obligations of the other.


No action taken pursuant to this Agreement, including any investigation by or on
behalf of any party, shall be deemed to constitute a waiver by the party taking
such action or waiver of compliance with any representation, warranty, condition
or agreement contained in this Agreement.  Waiver of the breach of anyone or
more provisions of this Agreement shall not be deemed or construed to be a
waiver of other breaches or subsequent breaches of the same provisions.


(d)           Notices.  All notices, demands, requests, demands and other
communications required or otherwise given under this Agreement shall be in
writing and shall be deemed to have been duly given if delivered by hand,
against written receipt therefor, (ii) forwarded by a third party company or
governmental entity providing delivery services in the ordinary course of
business which guarantees delivery the following business day or (iii) mailed by
registered or certified mail, return receipt requested, postage prepaid; in the
case of clauses (ii) or (iii) of this paragraph 7(d), to the following
addresses:


If to CSC, to:
 
Dean Garfinkel, President
   
Compliance Systems Corporation
   
90 Pratt Oval
   
Glen Cove, New York 11542
     
with a copy to:
 
Dennis C. O’Rourke, Esq.
   
Moritt Hock Hamroff & Horowitz LLP
   
400 Garden City Plaza
   
Garden City, New York 11530


 
9

--------------------------------------------------------------------------------

 


If to Noteholder, to:
 
Barry M. Brookstein
 
 
780 New York Avenue
   
Huntington, New York 11743
     
with a copy to:
   



or, in the case of any of the parties to this Agreement, at such other address
as such party shall have furnished to each of the other parties to this
Agreement in accordance with this paragraph 7(d).  Each such notice, demand,
request or other communication shall be deemed given (x) on the date of such
delivery by hand, (y) on the first business day following the date of such
delivery to the overnight delivery service or facsimile transmission, or (z)
three business days following such mailing.


(e)           Successors and Assigns; Holders and Third Parties as
Beneficiaries.  This Agreement shall inure to the benefit of and be binding upon
the parties to this Agreement and their respective successors and assigns.


(f)           Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.


(g)           Headings.  The headings of the articles, sections, paragraphs and
their usage in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meanings or interpretations of the terms
contained in this Agreement.


(h)           Governing Law.  This Agreement and the rights, obligations and
liabilities of the parties to this Agreement shall be governed by and construed
and interpreted in accordance with the laws of the State of New York without
regard to the conflicts of laws principles thereof.


(i)           Severability: Specific Enforcement.  In the event that any one or
more of the provisions contained in this Agreement, or the application of this
Agreement in any circumstances, is held invalid, illegal, or unenforceable for
any reason, the validity, legality and enforceability of any such provision in
every other respect and of the remaining provisions contained in this Agreement
shall not be in any way impaired thereby, it being intended that all of the
rights and privileges of the parties to this Agreement shall be enforceable to
the fullest extent permitted by law.  Each of the parties hereto acknowledge
that the other party(ies) hereto would not have an adequate remedy at law for
money damages in the event that any of the covenants or agreements of any other
party in this Agreement were not performed in accordance with its terms and
therefore agrees that the other party(ies) shall be entitled to specific
enforcement of such covenants or agreements and to injunctive and other
equitable relief in addition to any other remedy to which it may be entitled, at
law or in equity.

 
10

--------------------------------------------------------------------------------

 

(j)           Entire Agreement; Survival.  This Agreement and the agreements
referred to in this Agreement are intended by the parties as a final expression
of their agreements and are intended to be a complete and exclusive statement of
the agreements and understandings of the parties in respect of the subject
matter contained in this Agreement and therein.  There are no restrictions,
promises, representations, warranties or undertakings, with respect to the
subject matter of this Agreement, other than those set forth or referred to in
this Agreement and therein.  This Agreement and the agreements referred to in
this Agreement supersede all prior agreements and understandings between the
parties with respect to such subject matters.


(k)           Binding Nature.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto.  Neither CSC nor Noteholder may assign or
transfer any rights under this Agreement.


(l)           Use of Certain Terms and References.  The words “hereof,” “herein”
and “hereunder” and words of similar import when used in this Agreement shall to
this Agreement as a whole and not to any particular provision of this Agreement;
the term “or” shall be deemed to include the term “and/or;” singular or plural
tenses shall be deemed to include the opposite whenever the context so indicates
or requires; and article, section, subsection, paragraph, clause, schedule and
exhibit references are to this Agreement unless otherwise specified.


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.



 
CSC:
     
Compliance Systems Corporation
     
By:
/s/ Dean Garfinkel
   
Dean Garfinkel, President
     
NOTEHOLDER:
     
/s/ Barry M. Brookstein
 
Barry M. Brookstein

 
 
11

--------------------------------------------------------------------------------

 